DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment file on February 18th 2022 has been entered. Claims 1, 8 and 15  stands amended with claims 6, 13 and 20 cancelled. Claims 1 – 5, 7 – 12, 14 – 19 and 21 are currently pending.

EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
             Authorization for this Examiner’s Amendment was given in a telephonic confirmation  with Applicant’s Representative, Todd Noah  (Reg. No. 35,626) on March 11th 2022. The amendment filed on February 18th 2022 has been considered and entered. The instant examiner’s amendment is directed to said entered amendment and includes a new claim listing attached to the office action. 
Allowable Subject Matter
5.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “a method for processing requests for shared records from a database comprising: receiving, by a server computing system, a data access request associated with a user; determining, by the server computing system, shared records granted by a first sharing rule associated with the user, the first sharing rule being evaluated in response to receiving the data access request, a first sub-query being associated with the first sharing rule; and processing, by the server computing system, the data access request based on the shared records granted by the first sharing rule and shared records granted by a second sharing rule associated with the user, a second sub-query being associated with the second sharing rule, the shared records granted by the second sharing rule having been determined based on an evaluation of the second sharing rule prior to receiving the data access request, the first sharing rule and the second sharing rule generated and stored in the database prior to receiving the data access request, the first and second sub-queries placed in a sub-query order based on an order of corresponding user's visibility statistics.” The closest prior art of record Collins et al. (United States Patent Publication Number 20110295839), hereinafter referred to as Collins teaches “a method for processing request for shared records from a database comprising: receiving, by a server computing system, a data access request associated with a user; determining by 
As such the combined features as recited in independent claim 1 and similarly stated in independent claims 8 and 15 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1 – 5, 7 – 12, 14 – 19 and 21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

7. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166